Citation Nr: 1516727	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wounds.

2.  Entitlement to compensation, under the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as residuals of a hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1973 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO declined to reopen a previously denied claim involving residuals of a hernia repair and denied service connection for residuals of shrapnel wounds.  In June 2011, the Veteran filed a notice of disagreement (NOD) as to the claim for residuals of a hernia repair.  In August 2011, he filed an NOD as to the claim for residuals of shrapnel wounds.  In June 2012, separate statements of the case (SOCs) were issued as to each issue on appeal.  The June 2012 SOC addressing the claim for residuals of a hernia repair reopened the claim and denied it on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  A supplemental statement of the case (SSOC) was issued in May 2014.  

As noted, in the June 2011 rating decision, the RO characterized and adjudicated the Veteran's claim involving hernia disability as a petition to reopen a previously denied claim.  However, the Board notes that the original January 2006 rating decision denied service connection for a hernia condition without any consideration of whether the Veteran was entitled to compensation under 38 U.S.C.A. § 1151.  In connection with the June 2010 claim from which this appeal ensues, the Veteran claimed compensation for residuals of hernia repair solely under the provisions of 38 U.S.C.A. § 1151.  Under these circumstances, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for a hernia disability is not necessary.  Rather, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 warrants de novo adjudication.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In August 2014, a Deputy Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In September 2014, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ)-the RO, in this case-for  further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a February 2015 SSOC) and returned the matters on appeal to the Board for further consideration.  

This appeal has been processed utilizing the paperless, electronic e Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons explained below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision. 

In the September 2014 remand, the additional development requested for both claims on appeal included obtaining all records of evaluation and/or treatment from the Columbia VAMC dated since May 2014.  The Board also requested that the AOJ obtain an addendum opinion from the physician who examined the Veteran and provided an addendum opinion regarding his 1151 claim in May 2011.  [Parenthetically, the Board notes the Veteran has asserted entitlement to compensation benefits under 38 U.S.C.A. § 1151 for an additional disability incurred as a result of left inguinal hernia repair conducted by VA in August 1994.]

Review of the record shows that, following the September 2014 remand, a VA physician (not the physician who examined the Veteran and provided an addendum opinion regarding his 1151 claim in May 2011) provided an addendum report, dated in December 2014, which states that it appears the Veteran had an event not reasonably foreseeable by the surgeons at that time, i.e., August 1994, noting that a specific risk of hernia repair surgery is that surgeons may have to do an open repair instead of a laparoscopic repair.  He further stated that the result of the open surgery appears to have caused the patient pain, which he still has, but that this is a risk he took by having the surgery and is of no one's fault.  

While the physician who provided the December 2014 opinion purported to address the medical question at issue in this case, his opinion is inadequate because it only addresses the "continued pain" the Veteran has had following the left inguinal hernia repair in 1994, as opposed to the additional disabilities of left ilioinguinal and left iliohypogastric nerve injuries, which have been identified as complications of the 1994 surgery.  See May 2011 VA examination and addendum reports.  In fact, it appears the December 2014 opinion addresses whether the surgeons decision to conduct an open inguinal repair, as opposed to a laparoscopic repair, were not due to fault or were an event not reasonably foreseeable, which is not the issue in this case.  

Given the inadequate December 2014 opinion, the evidentiary record is in the same posture as it was at the time of the September 2014 remand, as there is no competent medical opinion of record that addresses whether the proximate cause of the Veteran's additional disabilities - left ilioinguinal and left iliohypogastric nerve injuries - was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

Accordingly, the Board concludes that further opinion is needed that adequately addresses the foregoing.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

In addition, the Board notes that, while the February 2015 SSOC reflects that treatment records from the Columbia VA Medical Center (VAMC) dated from November 10, 2009, to February 2, 2015, were considered, neither VBMS nor Virtual VA contains any VA treatment records dated since May 2014.  In fact, no VA treatment records have been associated with the evidentiary record since May 2014.  

While the Board is confident that the person who generated the February 2015 SSOC reviewed the records from the Columbia VAMC dated from November 10, 2009, to February 2, 2015, the failure to associate this evidence with the evidentiary record impedes the Board's ability to review all evidence potentially relevant to the claims on appeal.  

Therefore, while on remand, the AOJ should ensure that all records of treatment and/or treatment from the Columbia VAMC dated since May 2014 are associated with the electronic claims file.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Columbia VAMC any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

2.  After all records have been associated with the claims file, arrange for either the May 2011 VA examiner or physician who provided the December 2014 opinion to provide an addendum opinion. 

If either physician is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.

The contents of the entire, electronic claims file, to include complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether the proximate cause of the Veteran's additional disabilities-left ilioinguinal and left iliohypogastric nerve injuries-identified as complications of the 1994 surgery was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority. 

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



